United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Reston, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-501
Issued: September 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 11, 2008 appellant filed a timely appeal of the November 19, 2008
decision of the Office of Workers’ Compensation Programs denying his claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on September 6, 2007.
FACTUAL HISTORY
On October 18, 2007 appellant, then a 49-year-old supervisory federal air marshal, filed a
traumatic injury claim alleging that on September 6, 2007 he injured his left shoulder bursa sac
and rotator cuff while removing luggage from an overhead compartment. He did not stop work.

On October 10, 2008 appellant filed a claim for recurrence of a medical condition that
began on April 12, 2008. He stated that the original injury was on September 6, 2007. Appellant
did not stop work. He indicated that the recurrence gradually happened and that he began to
notice it in April 2008.
On October 16, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit such evidence. It requested
that he submit a physician’s report with an opinion on a diagnosed condition and whether it was
caused or aggravated by his claimed injury.
Appellant submitted September 16, 2007 emergency treatment records that included
nursing notes and discharge instructions. On September 16, 2007 Dr. Aida Kalley, an
emergency medicine specialist, noted appellant’s complaint of left shoulder pain that began a
week prior to his visit after lifting heavy luggage from a compartment of an airplane. Appellant
described a gradual onset of pain that increased with movement and became a localized, sharp
constant pain. Dr. Kalley indicated that appellant’s left shoulder was slightly tender and
nonswollen. Appellant had a limited range of motion secondary to pain and no deformity.
Dr. Kalley diagnosed left shoulder bursitis and discharged appellant in good condition. In a
diagnostic report of the same date, Dr. Dana Twible, a Board-certified diagnostic radiologist,
noted appellant’s complaint of left shoulder pain and advised that x-rays showed soft tissue
calcification suggesting calcific bursitis.
In a statement dated October 30, 2008, appellant’s supervisor noted that he was traveling
from Riga, Latvia to Washington, DC on September 6, 2007. Appellant was on official business
representing the employing establishment at a meeting. He indicated that the incident was due to
lifting baggage from an overhead compartment on an aircraft while returning home on an official
matter.
In a decision dated November 19, 2008, the Office denied appellant’s claim for
compensation finding that the medical evidence did not establish that his left shoulder condition
resulted from the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record supports that on September 6, 2007 appellant was lifting luggage from an
overhead compartment of an aircraft while he was in the performance of duty. However, the
medical evidence does not establish that lifting luggage caused or aggravated his left shoulder
condition.
In a September 16, 2007 report, Dr. Kalley noted appellant’s complaint of left shoulder
pain that began a week prior to his visit after lifting heavy luggage on an airplane. She noted
examination findings and diagnosed left shoulder bursitis. Dr. Kalley noted the history on onset
of pain as related by appellant but she did not specifically address the cause of the diagnosed left
shoulder bursitis. To the extent that her statement that appellant experienced pain upon lifting
heavy luggage may be deemed as support for causal relationship, the physician did not provide
medical rationale to explain how lifting luggage would cause or aggravate left shoulder bursitis.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.5 The medical opinion to establish
causal relation must be one of reasonable medical certainty.6 As noted, generally rationalized
medical opinion evidence is required to establish causal relationship. Consequently, this report
is not sufficient to establish the claim.
Dr. Twible’s September 16, 2007 diagnostic report of appellant’s left shoulder found soft
tissue calcification suggesting calcific bursitis. However, he did not address whether appellant’s
left shoulder condition was sustained while lifting luggage. The Board has held that medical
3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

See Roy L. Humphrey, 57 ECAB 238 (2005).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

3

evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.7
The record also contains September 16, 2007 nursing notes. However, a nurse is not a
physician as defined under the statute and therefore any report from such individual does not
constitute competent medical evidence which, in general, can only be given by a qualified
physician.8
The Office notified appellant of the type of evidence needed to establish his claim on
October 16, 2008. Specifically, it advised him of the necessity to submit a physician’s medical
explanation of how the September 6, 2007 work incident contributed to his left shoulder
condition. Appellant’s burden of proof includes the submission of rationalized medical evidence
addressing whether there is a causal relationship between his diagnosed condition and
employment factors. However, he did not submit a reasoned medical opinion explaining how the
work incident caused or aggravated the diagnosed bursitis. Consequently, the Board finds that
the Office properly denied appellant’s claim.
On appeal, appellant asserts that his claim should not have been denied as he was treated
by an orthopedic surgeon who diagnosed rotator cuff strain. The Board notes that the evidence
on appeal does not contain any documents from an orthopedic surgeon.9
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury on September 6, 2007 in the performance of duty.10

7

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under the Act). See 5 U.S.C. § 8101(2).
9

The Board may only review evidence that was in the record at the time the Office issued its final decision. 20
C.F.R. § 501.2(c).
10

As appellant’s claimed condition has not been accepted, the Board need not address the issue of whether
appellant sustained a recurrence of a medical condition. See 20 C.F.R. § 10.5(y); Dennis E. Twardzik, 34 ECAB
536 (1983) (where the Board found that a condition must be accepted by the Office as work-related in order to
support a recurrence claim).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 19, 2008 is affirmed.
Issued: September 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

